Title: From Thomas Jefferson to John Wayles Eppes, 28 July 1822
From: Jefferson, Thomas
To: Eppes, John Wayles


Dear Sir
Monticello July 28. 22.
I learn with sincere regret the continuance of your ill health, placing at the same time much reliance on the vis vitae at your time of life, which is quite sufficient to promise a restoration of order to the system. the benefit you recieved from the springs the last year encourages confidence in a repetition of the experiment.I think with you that it has been unlucky that Francis so early adopted views of marriage. the European period of full age at 25. years is certainly more conformable with the natural maturity of the body and mind of man than ours of 21. the
			 interruption of studies, and filling our houses with children are the consequences of our  habits  of early marriage. yet, being a case not under the jurisdiction of reason, we must acquiesce and make
			 the best of it. he could at no period have chosen a more amiable companion, or one better educated, and he gives me strong assurances that it shall occasion but little interruption to his studies. he will be accomodated, whenever he pleases with the house at Poplar Forest and a plantation around it sufficient for the force he may have; stating to him at the same time that I must make no deed of any part of my property, while my commitment for mr Nicholas is hanging over my head: as the indulgence of the bank would probably be withdrawn were their security in the extent of my possessions to be brought into suspicion. the land which I
			 formerly proposed to you, with which I was not then acquainted, I found on subsequent examination was very inferior. a little of it was good but the main body of it run down into the barrens of
			 the
			 water-lick. that now destined for him is a part of the old Forest, and every part of it good. indeed the house itself is worth more than the whole of the other land. I have thought it a matter for consideration with Francis, whether he had not better
			 divide his time among his friends for the first twelve month, in order to get a year before hand to have a crop, stock and provisions Etc before he incurs the expences of house keeping; assuring him that the greater share he gives us of his time, the greater will be our gratification. yet all this must be left to the
			 inclinations of the young people themselves, and our affections will of course bend us to their gratification. with my respects to mrs Eppes, and sincere prayers for the restoration of your health, be assured of my constant & affectionate attachment.Th: Jefferson